DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on October 31, 2018. It is noted, however, that applicant has not filed a certified copy of the 201811286566.X application as required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4, 6, 8, and 10 are objected to because of the following informalities:  
Claim 4 (lines 12-13) and claim 8 (line 11), the term “the antenna array elements” should be “the number of antenna array elements”.  
Claim 6 (lines 16 and 17) and claim 10 (lines 15 and 16), the term “second radio-frequency signal” should be “second single radio-frequency signal”.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: each of the “conversion channel module is configured to …”; “interference processing module is configured to …”; and “digital beamforming module is configured to …” limitations in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from claim 1, wherein claim 3 is a method claim and claim 1 is an apparatus claim. However, the three steps recited in claim 3 are vague and indefinite because the steps merely recite used without any active, positive steps delimiting how these use are actually practice.  Without reciting any practice, positive steps, claim 3 does not achieve the purpose of a method. 

Claim 7 depends from claim 3, therefore it is also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over HAREL et al. (US 2013/0322558 A1), hereinafter “Harel” in view of Ling (US 2017/ 0238194 A1).
Regarding claim 1, Harel illustrates a MIMO system shown in Figure 2A or Figure 2B for enhancing an aerospace coverage capability of a mobile communication base station, for example, the MIMO system shown in Figure 2A comprising:
a baseband processing unit (baseband processor 110, paragraph [0041]);
a remote radio unit (radio 20); and
a full-airspace array antenna (antenna 50 and radio distribution network (RDN) 130).
Although Harel illustrates the receiver section in the MIMO system and the RDN 130 includes an RF beamformer in each channel only, a skilled person in the art knows that a MIMO system is capable of including a transmitter section and a receiver section since the baseband processor (110) includes a receiver modem 120, but it is well known in the art that a modem is capable of performing both transmission signals and reception signals. However, Harel fails to show or teach the detailed structure of the full-airspace array antenna as recited in claim 1.
Ling relates to a transceiver circuit (100) shown in Figure 2 comprises a front end (104) for transmitting and receiving data with antenna elements 112 and a modem 
The transceiver circuit (100) shown in Ling’s Figure 2 may function as a full-airspace array antenna which comprises a conversion channel module and an interface processing module (SERDES 224, where baseband signals or intermediate frequency signals can be converted from the modem 106 to radio signals of the Tx front ends 222 through a cable 108), a digital beamforming module (digital beam synthesis/reconstruction & DSP 208), a transceiver channel module (Rx front-ends 202 and Tx front-ends 222), and an antenna array (antenna array 110); the transceiver channel module comprises a plurality of transceiver channels (Rx front-end and Tx front-end channels 212), and the antenna array comprises a plurality of antenna array elements (antenna elements 112), wherein the plurality of antenna array elements (112) are in a one-to-one correspondence with the plurality of transceiver channels (212); the conversion channel module (224) is connected to the digital beamforming module (208) through the interface processing module (224); and the conversion channel module is configured to realize a conversion between a radio-frequency signal and a digital signal; the interface processing module is configured to complete data aggregation and transmission between the conversion channel module and the digital beamforming module; the digital beamforming module is configured to adjust an amplitude and phase weighting coefficient (paragraphs [0025] and [0026]) of each transceiver channel of the plurality of transceiver channels to form transmitting beams covering a spatial domain; and the digital beamforming module is connected to each antenna array element of the plurality of antenna array elements corresponding to each transceiver channel through 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Ling to implement Harel’s RDN (130) with Ling’s front-end (104) to include additional circuitries other than the radio (20) and the beamforming circuits (120), for example, includes a conversion channel module, an interface processing module, a digital beamforming module, a transceiver channel module, and an antenna array to perform digital operations by at least the beamforming circuits (120) and/or the radio (20) with the baseband processor (110) in order to adjust an amplitude and phase weighting coefficient of each channel of transmission and/or reception of the radio transceiver by the digital beamforming circuit to form transmitting/receiving beams covering a spatial of digital domain.
Regarding claim 3, it is obvious to a skilled person in the art as taught by Ling that Harel’s MIMO system is capable of performing the steps of: a user access step; a user tracking step; and a user service step. For example, the user access step may perform by Harel’s RDN (130) and the baseband processor (110) in order to access data transmission and/or reception from radio frequency signals to baseband signals or from baseband signals to radio frequency signals; the user tracking step may perform by Ling’s sensor (214) and/or positioning circuit (219) in order to perform measurements/readings for the phase and/or amplitude of the beamforming circuit and antenna patterns of the antenna arrays; and the user service step may perform by .
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harel in view of Ling as applied to claim 1 and claim 3 above, and further in view of HAZIZA (US 2010/0149061 A1), hereinafter “Haziza”.
Regarding claims 2 and 7 as applied to claim 1 and claim 3 above, respectively, both Harel and Ling fail to teach or specify that a morphology of the full-airspace array antenna comprises, but is not limited to, a spherical shape, a hemispherical shape, a combination of the hemispherical shape and a cylindrical shape, a polyhedral shape, a smooth curved surface, and a mesh curved surface spliced by polygons.
Haziza teaches in paragraph [0089] that “a circular array antenna provides a low-cost, easily manufactured antenna, which enables built-in scanning capabilities over a wide range of scanning angles. Accordingly, a circular cavity waveguide antenna is provided having high aperture efficiency by enabling propagation of electromagnetic energy through air within the antenna elements (the cross sections of which can be cones, crosses, rectangles, other polygons, etc.). The elements are situated and arranged on the constant phase curves of the propagating wave. In the case of a cylindrical cavity reflector, the elements are arranged on pseudo arcs. By controlling the cavity back wall cross-section function (parabolic shape or other), the curves can transform to straight lines, thus providing the realization of a rectangular grid arrangement. The structure may be fed by a cylindrical pin (e.g., monopole type) source that generates a cylindrical wave. For one example the cones couple the energy at each point along the constant phase curves, and by carefully controlling the cone radii and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Haziza that an antenna array, such as Harel’s antenna array (50) and/or Ling’s antenna array (110) can be used in a cylindrical shape or a combination of other shapes or other polygons in order to provide high aperture efficiency by enabling propagation of electromagnetic energy through air within the antenna elements and/or provide low-cost for the antenna array.

Allowable Subject Matter
Claims 4-6 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nuggehalli et al. relates to a system and method for performing random access using multiple antennas.

Elliott et al. relates to a system using prior information for mm Wave beam tracking and beam sweeping.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/Young T. Tse/Primary Examiner, Art Unit 2632